Citation Nr: 1016418	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to 
September 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2009, the appellant testified before the 
undersigned Veteran's Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder


FINDINGS OF FACT

1.  There is no verified stressor to support the diagnosis of 
PTSD.

2.  An acquired psychiatric disorder is not shown in service, 
and psychosis is not shown within the initial post separation 
year.

3.  Hepatitis C was not shown during active military service 
or for many years after service; hepatitis C is unrelated to 
any incident of service.

4.  Pes planus is not shown at service entry as these records 
are not available; the appellant's sworn testimony 
constitutes clear and unmistakable evidence that pes planus 
preexisted service; and US National Guard service entry 
examination dated May 1976, showing asymptomatic flat feet 
and self-report of excellent health, constitutes clear and 
unmistakable evidence that pes planus was not aggravated in 
service from 1970 to 1971.

5.  The appellant did not serve in combat and he did not 
serve in Vietnam; he is not a credible historian.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service, and psychosis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2009).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Pes planus clearly and unmistakably preexisted service 
and was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
in January 2004 essentially complied with statutory notice 
requirements as outlined above, except as to the disability 
rating and effective date elements of the claims.  VA 
notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  
Additionally, with respect to the PTSD claim, VA requested 
that the appellant complete the enclosed PTSD questionnaire 
and provide copies of medical records, dates of VA treatment, 
and information on any Vet Center treatment.  It was noted 
that VA required specific details of any combat related 
incident(s) that resulted in PTSD.  The Board notes that the 
appellant's PTSD claim is not predicated upon in-service 
personal assault.  Therefore, the development and notice of 
the types of evidence required for this type of case is not 
required.  See 38 C.F.R. § 3.304(f)(3).

Also, regarding hepatitis C, VA requested that the appellant 
complete an enclosed risk factor questionnaire and informed 
him of the known risk factors for that condition.  VA 
specifically advised the appellant that evidence-typically 
medical-of a relationship, or nexus, between hepatic C and 
service was needed.

As indicated above, the VCAA letters of January 2004 did not 
include notice of the disability rating and effective date 
elements of the claims.  Even after the initial adverse 
adjudication of the claims, VA did not provide notice of 
these elements.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because the appellant 
has not been deprived of information needed to substantiate 
his claim and matters concerning the assignment of disability 
ratings as well as effective dates are moot in light of his 
failure to establish entitlement to the benefit sought.  As 
such, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

The Board observes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization, and this organization has not averred prejudice 
to the appellant from the absence of notice on the disability 
rating and effective date elements of the claims.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  US National Guard 
(USNG) and VA treatment records have been associated with the 
claims folder along with records associated with a grant of 
Social Security Administration (SSA) benefits.  The Board 
notes that service treatment records were requested through 
official channels, but were not found.  VA thereafter 
requested copies of service treatment records from the 
appellant in March 2008.  No response was received.  In 
January 2009, the RO prepared a Memorandum titled Formal 
Finding on the Unavailability of Service Records.  Therein 
the RO chronicled the actions taken to secure the records.  
The Board is satisfied that the RO has exhausted all means of 
securing the service treatment records, thereby meeting VA's 
duty to assist in this regard.  The Board acknowledges the 
representative's request for another PIES request for service 
treatment records; however, the RO has already made two 
requests to the National Personnel Records Center (PIES) for 
these records and the response has been that all available 
service treatment records and personnel records have been 
mailed.  The Board observes that the claims folder contains 4 
full envelopes of service personnel records and USNG medical 
records.  The Board finds that any further requests would be 
futile and needlessly delay the adjudication of the claims.

Under the circumstances, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where records are 
unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Also, with respect to VA's duty to assist, VA afforded the 
appellant an opportunity to appear for a hearing.  The 
appellant availed himself of this opportunity and testified 
before the undersigned VLJ in February 2009.  A copy of the 
transcript is associated with the claims folder.  

VA did not provide the appellant a medical examination in 
connection with the claims.  It is not necessary here because 
(1) the appellant does not have a verified stressor, (2) the 
diagnoses for schizoaffective disorder, hepatitis C, and pes 
planus are not controverted, (3) there is no indication that 
the hepatitis C had its onset in service or that pes planus 
worsened in service, and (4) there is no indication that any 
current psychiatric disorder is related to service, or that 
psychosis was present in the initial post separation year.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the 
threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the veteran has persistent or recurrent 
symptoms of disease and (2) indicates that those symptoms may 
be associated with his active military service).  
Accordingly, a VA examination is not required.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes the appellant served during the 
Vietnam Era in Korea.  The appellant is not a combat veteran; 
therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.  His assertions of combat are 
inconsistent and not credible.  Similarly, any assertion that 
he was in Vietnam is incredible.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The clear and unmistakable evidence standard 
requires that the result be undebatable.  Cotant v. West, 17 
Vet. App. 116, 131 (2003).  In considering the effect of 
section 1111 on claims for service-connected disability, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that the government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. 
Cir. 2004) (citing 38 U.S.C.A. § 1153).

Psychosis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
See also Doran v. Brown, 6 Vet. App. 283, 289 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



1.  Psychiatric Disability

The appellant filed a claim in October 2003 for PTSD.  
Testimony and statements from the appellant reflect the 
following stressors:  (1) While travelling by plane from Fort 
Polk to Fort Sill, he witnessed smoke and fire coming from 
the plane's engine.  This required an emergency landing in 
Dallas, Texas, and his unit was then transported by Greyhound 
Bus to Fort Sill; (2) While travelling by truck on a detail 
up a mountain side in Korea, the road became suddenly narrow 
and the truck nearly went off the road/mountain; (3) 
Participating in firefights in the DMZ (although he never 
fired his weapon); and (4) Learning that a mess unit was 
killed during an ambush when they were delivering food to the 
appellant's unit/detail.  This event reportedly occurred 
between June and July 1971.  The appellant does not report 
PTSD due to personal assault in service; therefore, 
application of 38 C.F.R. § 3.304(f)(3) is not warranted here.

While service treatment records are unavailable, records from 
the USNG are included in the claims folder.  USNG enlistment 
examination dated May 1976 reflects normal psychiatric 
evaluation.  The medical history portion of the examination 
reflects that the appellant reported himself in "excellent 
health" and without any medication.  The appellant denied 
frequent sleeping trouble, depressive or excessive worry, and 
nervous trouble of any sort.  He stated that his usual 
occupation was "mental health tech."  USNG separation 
examination dated September 1985 reflects normal clinical 
evaluation, including psychiatric evaluation.  The medical 
history portion of the examination reflects that the 
appellant again reported himself in "excellent health" and 
taking no medications.  The appellant denied frequent 
sleeping trouble, depressive or excessive worry, and nervous 
trouble of any sort.

Post service, VA treatment records dated since 1998 reflect 
that the appellant was initially seen for drug dependency, 
cocaine and alcohol.  In July 1998, the appellant reported 
exposure to hostile combat zone fire in service.  He was 
referred for a PTSD assessment by a social worker.  By 
history, in August 1998, the appellant stated that he had 
served 3 years in on active duty army patrol.  He denied 
prior mental health care.  The assessment was schizoaffective 
disorder, depressive type, provisional.  In October 1998, the 
appellant reported that he was a combat veteran.  He denied 
prior diagnosis or treatment for PTSD.  The impression was 
depressive disorder, not otherwise specified (NOS), rule out 
schizoaffective disorder, and rule out PTSD.

Report of VA examination dated November 1998 reflects, by 
history, that the appellant had active duty form 1970 to 
1973, and that he went to Korea after basic training.  He 
reported serving in the DMZ for 2 years in the artillery and 
involvement in a lot of firefights.  He denied history of 
psychiatric treatment while on active duty.  The appellant 
reported his first psychiatric treatment in 1998.  Mental 
status examination was performed.  The diagnosis was 
schizoaffective disorder, depressive type, in partial 
remission.

VA treatment record dated March 1999 reflects depressive 
disorder NOS versus schizoaffective disorder.  By history, 
depression started in 1973 and became worse in 1990s.

SSA records show a primary diagnosis for schizoaffective 
disorder, and no secondary diagnosis.  SSA records show that 
the appellant reported severe depression in May 1998.  SSA 
mental status examination dated July 1999 reflects a 
diagnosis for depressive disorder NOS.  Military history was 
noted to include active duty in the DMZ.  SSA records include 
deposition comments to the effect that he had emotional and 
mental stress related to his employment, namely, residents 
cussing at him and the employer throwing things at him.

VA treatment records dated December 2001 to May 2007 reflect 
diagnoses for schizoaffective disorder and, by history, PTSD.  
During this time, the appellant was treated for drug 
dependency.  In June 2002, the appellant denied prior 
psychiatric treatment of hospitalization.  By history, he was 
sexually abused as a child for 3 years by a neighbor, his 
father died in a car accident when he was 13 years old, and 
he started having mental health problems at age 38 associated 
with his father's death.  The appellant reported that he 
served in the Army from 1970 to 1973, stationed in Korea, and 
was involved in combat while there.  He further reported 
nightmares associated with firefights.  In July 2002, 
schizoaffective disorder was diagnosed.  In July 2005, the 
appellant reported that he had PTSD and schizoaffective 
disorder related to his military duty in Vietnam.  He 
complained of hearing voices related to combat.  He reported 
psychiatric treatment since discharge from the military.  The 
impression included PTSD (with questionable previous 
psychotic symptoms), history of depressive disorder.  A July 
2005 treatment note shows that the appellant had discontinued 
his medications and needed to reconnect with mental health.  
A November 2003 psychiatric assessment reflects a provisional 
diagnosis for schizoaffective disorder and PTSD along with 
cocaine abuse in remission.

VA treatment records dated April 2007 to July 2008 reflect 
that, in November 2007, schizoaffective disorder was 
diagnosed.  In March 2008, the appellant reported patrolling 
the DMZ during service from 1970 to 1973 and participating in 
regular firefights between Americans and South Koreans.  He 
reported that he witnessed the death of several soldiers.  He 
stated that soldiers bringing food were ambushed by North 
Koreans and shot up.  He further stated that, while on his 
way to a duty assignment, the wings of the plane caught on 
fire causing an emergency landing.  The appellant sought to 
be in a PTSD program so he could get benefits, but noted that 
no one would put him in a program.  In April 2008, the 
appellant reported that he had nightmares beginning in 1970 
and ending in 2000.  The diagnoses were anxiety disorder, 
chronic PTSD, and bipolar disorder, mixed versus 
schizoaffective disorder.  The examiner noted that the 
appellant was "not entirely truthful today; for example, he 
denied any psychiatric treatment until it was pointed out to 
him that records showed June 2007 admission.  The examiner 
further noted that he was very vague and non-specific about 
his symptoms, making an accurate assessment very problematic.  
Thus, the initial plan was to begin a PTSD educational 
series.  
VA treatment records dated March 2008 to August 2009 reflect 
diagnoses for schizoaffective disorder and, by history, PTSD.  
In August 2008, the appellant presented-walk-in-for 
psychiatric assessment.  He denied history of childhood 
abuse.  The Axis I diagnoses were schizoaffective disorder, 
rule out PTSD, and poly substance abuse.  During a 
psychiatric assessment in November 2008, the appellant was 
described as a "vague historian" with a history of PTSD and 
schizoaffective disorder along with drug abuse/use who seeks 
to reconnect with mental health services.  The Axis I 
diagnoses was schizoaffective disorder and, by history, PTSD.
Analysis

First, with regard to the PTSD claim, the Board concludes 
that the preponderance of the evidence is against service 
connection for PTSD.  The appellant is not a combat veteran.  
Although the appellant has reported at times that he is a 
combat veteran while obtaining mental health care, he has 
essentially acknowledge to VA in statements and testimony 
that he is not a combat veteran.  This is corroborated by 
Form DD 214, which shows no awards or citations indicative of 
combat service.  Service personnel records further confirm 
that he received no awards or citations suggesting combat 
service.  The appellant served during the Vietnam era in 
Korea.  Review of service personnel records reflect no 
indication that the appellant "personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  See 
VAOPGCRPEC 12-99.  The Board has considered all evidence of 
record to include the appellant's own statements and 
concludes that there is no credible evidence of combat.  
Therefore, based on the evidence currently of record, the 
Board finds that application of 38 U.S.C.A. § 1154(b) is not 
warranted.

To the extent that he has reported participating in combat in 
Vietnam or in Korea, the Board notes that he has been a 
remarkably inconsistent historian, has been described as 
vague or not truthful by medical professionals, and he is not 
credible.  The Board also notes that he has not been accurate 
regarding his duties in service and his length of duty.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the appellant has failed to submit sufficient evidence 
to allow for verification of his claimed stressors.  The 
record shows no credible supporting evidence that the claimed 
stressors occurred.  The Board notes that U.S. Army & Joint 
Services Records Research Center (JSRRC) researches Army 
records containing historical information on individual units 
within these branches of service, as well as some personnel 
records, as they relate to the stressful events described by 
veterans seeking service connection for PTSD.  However, the 
appellant has not provided sufficiently detailed information 
about any specific incident capable of verification by JSRRC.

In addition to a non-verified stressor, the Board observes 
that the diagnoses for PTSD in the record have not been 
linked to any specific stressor cited by the appellant.  In 
most cases, the diagnosis was rendered after the appellant 
reported a history of combat, or service in Vietnam, or 
exposure to firefights, which are circumstances or events not 
borne out by the record.  His accounts of combat are not 
accurate and a medical opinion based upon false history is 
equally inaccurate.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993) (The Board is not bound to 
accept medical opinions that are based on history supplied by 
the Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background).

In the end, a noncombat veteran's testimony alone does not 
qualify as credible supporting evidence of occurrence of an 
in-service stressor as required by 38 C.F.R. § 3.304(f).  
Therefore, absent independent credible supporting evidence of 
the any claimed stressors, and having carefully considered 
all procurable and assembled data, the Board concludes that 
the criteria for service connection for PTSD are not met.

The Board has further considered whether service connection 
is warranted for a psychiatric disability other than PTSD.  
While the records contains diagnoses or findings for 
schizoaffective disorder, depressive disorder, bipolar 
disorder, and anxiety, none of the psychiatric disorders or 
findings in the record have not been related to service by 
reliable evidence.
The Board observes that, although service treatment records 
are unavailable, USNG records dated 1976 and 1985 reflects 
normal psychiatric evaluation and the appellant reported that 
he was in excellent health.  The first documented mental 
health treatment is dated 1998-more than 25 years after 
service discharge-and at that time the appellant denied any 
prior treatment.  Also, during psychiatric treatment in June 
2002, the appellant reported that his mental health problems 
began when he was 38 years old and were associated with the 
death of his father in a car accident.  This evidence weighs 
against the claim.  The Board concludes that an acquired 
psychiatric disability is not shown in service, and psychosis 
is not shown in the initial post separation year.

To the extent that the appellant reports continuity of 
symptomatology since service discharge, the Board finds that 
he is not credible.  He is not credible because the record 
shows that, at various times, the appellant has 
misrepresented his military service:  He stated throughout 
his VA treatment since 1998 that he served 3 years; however, 
service records show that served from May 1970 to September 
1971-a period markedly less than 3 years.  He stated on at 
least one occasion during VA treatment that he served in 
Vietnam and that he saw combat; however, service records show 
that he did not serve in Vietnam and did not personally 
participate in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

In addition to misrepresenting his military service, the 
Board finds that the appellant is not credible because he is 
an inconsistent historian.  The record shows that, in July 
2005, the appellant reported that he had psychiatric 
treatment since discharge.  However, prior to filing a claim 
for VA compensation, the appellant denied prior mental health 
care during August 1998 VA treatment.  Similarly, during June 
2002 VA treatment, the appellant reported having been 
sexually abuse as a child.  However, during a November 2008 
VA psychiatric assessment, the appellant denied any childhood 
history of abuse.  Also, during VA treatment in April 2008, 
the appellant reported that nightmares began in 1970, but the 
record shows that he denied nightmares on the medical history 
of his USNG entrance and separation examination dated 1976 
and 1985, respectively.  The Board observes that the 
appellant's veracity was questioned by a VA examiner in April 
2008, who commented that the appellant was not entirely 
truthful and noted that he was very vague and non-specific.

Accordingly, the service connection for an acquired 
psychiatric disability to include PTSD is denied.  As the 
evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert 
supra.

2.  Hepatitis C

The appellant seeks service connection for hepatitis C.  He 
testified that his only risk factor was unprotected sex 
during active duty.  He acknowledged drug abuse.  The 
appellant did not return the hepatitis risk factor 
questionnaire as requested.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hepatitis C.  The record shows no indication 
that the appellant had hepatitis C in service.  Although 
service treatment records are unavailable, USNG medical 
records are silent for hepatitis C.  Report of entrance 
examination dated 1976 and separation examination dated 1985 
reflect normal clinical evaluation.  The appellant denied 
stomach, liver, or intestinal trouble on the history portion 
of the examinations.  Hepatitis C is first documented more 
than 25 years after service in 1998 and there is no competent 
evidence relating this disorder to service.

The Board finds that the appellant is neither competent nor 
credible in this matter.  The appellant speculates that 
hepatitis C is attributable to unprotected sex in service.  
Whether an etiological relationship exists between his 
unprotected sex in service and contracting hepatitis, first 
documented many years after service discharge, is a complex 
medical matter and lay opinion has diminished probative value 
in this context.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  Additionally, the appellant is not 
credible.  The record shows that he is an inconsistent 
historian and that he may have other risk factors related to 
drug abuse.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert supra.

3.  Pes Planus

The appellant seeks service connection for pes planus.  In 
statements and testimony, the appellant avers that he entered 
service with pes planus for which he wore corrective shoes 
and that his foot condition worsened in service because he 
was not allowed to wear his corrective footwear.

As indicated above, when no preexisting condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir.2004)

Service treatment records are not available.  As such, pes 
planus is not shown at service entry.  Therefore, the 
presumption of soundness attaches uncles there is clear and 
unmistakable evidence that it preexisted service.  The Board 
finds that the appellant's statements constitute clear and 
unmistakable evidence that pes planus preexisted service.  
Specifically, sworn testimony from the appellant reflects the 
presence of pes planus since childhood.  The Board observes 
that the appellant has been consistent with respect to this 
particular medical history and that there is no evidence 
suggesting pes otherwise.

Additionally, although the Board finds that clear and 
unmistakable evidence has been presented showing that pes 
planus preexisted service, the record further contains clear 
and unmistakable evidence that it was not aggravated by 
service.  USNG entrance examination dated May 1976 shows 
"flat feet (no problem)" and the appellant reported that he 
was in excellent health.  The absence of any symptoms or 
problems related to pes planus in May 1976, roughly 5 years 
after service discharge, this establishes clearly and 
unmistakably that pes planus was not aggravated in service.

The Board accepts that the appellant is competent to report 
that his feet worsened, or became painful, during service.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994).  However, the 
Board finds that the appellant is not credible on this matter 
in view of USNG entrance and separation examinations.  Again, 
the May 1976 USNG entrance examination reflects "flat fleet 
- (no problem)" on clinical evaluation, and the appellant 
denied foot trouble on the medical history portion of the 
examination.  The September 1985 USNG separation examination 
shows normal clinical evaluation.  On the history portion of 
that examination, the appellant indicated yes he had or has 
now foot trouble.  There were no comments from the examiner.  
On both examinations, the appellant wrote that he was in 
excellent health.  Pes planus appears to have been 
asymptomatic on USNG entrance in May 1976 and, therefore, the 
appellant's report of aggravation in service is not credible.

The Board observes that, without the service treatment 
records, it is not possible to ascertain a baseline for the 
appellant's pes planus.  Also, the appellant has not 
identified any treatment for pes planus soon after service 
discharge, and the record contains no credible evidence of 
aggravation of pes planus in service.  Following the 
appellant's USNG separation in September 1985, which noted by 
history foot trouble, there are no findings for pes planus-
flat feet-until VA examination for nonservice-connected 
pension in October 1998.  At the October 1998 VA examination, 
the appellant was able to hop, heel and toe walk, and 
ambulate with normal gait.  The record contains no credible 
evidence of aggravation of pes planus

Accordingly, the claim for service connection for pes planus 
is denied.  This condition was not incurred in or aggravated 
by service.  As the evidence is not in equipoise, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert supra.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for hepatitis C is denied.

Service connection for pes planus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


